—In a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Nassau County, dated April 20, 1978, which (1) directed him to pay (a) $1,000 per week as alimony pendente lite and (b) the carrying charges on the marital residence, including fuel and utility bills, (2) awarded the plaintiff wife exclusive occupancy of the marital residence and (3) denied his cross motion for an order directing the sale of the marital residence. Order affirmed, without costs or disbursements. A prompt trial is the means to resolve the claimed inequities in the awards of temporary alimony and exclusive possession of the marital residence (see, e.g., Plumeau v Plumeau, 45 AD2d 966; Goldman v Goldman, 45 AD2d 719). The request that the marital residence be sold is premature. Unless a court alters the legal relationship of husband and wife by a judicial decree, it has no authority to order the sale of a marital home owned by the parties as tenants by the *783entirety (Kahn v Kahn, 43 NY2d 203). Titone, J. P., Shapiro, Cohalan and Margett, JJ., concur.